Citation Nr: 0900472	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  03-13 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for bleeding ulcer.

4.  Entitlement to service connection for anemia, including 
as secondary to bleeding ulcer.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The veteran served on active duty from July 1999 to March 
2000.  He also served in the National Guard both before and 
after his period of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and August 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The July 2002 rating 
decision granted service connection for left ear hearing loss 
and denied service connection for migraine headaches, 
hypertension, sinusitis, anxiety, stomach condition, hernia, 
tinnitus, and left ear hearing loss disability.  The August 
2004 rating decision denied service connection for bleeding 
ulcer and anemia.  

Although the veteran perfected his appeal with respect to all 
of his claims, he submitted a statement in November 2008 
which states that he wishes to withdraw all issues on appeal 
except service connection for hypertension, anemia, bleeding 
ulcer, and migraine headaches.  Therefore, all issues on 
appeal except those listed on the title page are withdrawn 
and are not currently before the Board.

The veteran appeared and testified at a personal hearing in 
November 2008 before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing has been added to the 
record.




FINDINGS OF FACT

1.  Hypertension and migraine headaches were not noted at 
service entrance that began on July 24, 1999.

2.  Hypertension and migraine headaches clearly and 
unmistakably existed prior to the veteran's active service 
from July 1999 to March 2000.  

3.  Hypertension and migraine headaches clearly and 
unmistakably underwent no permanent increase in severity 
during active service from July 1999 to March 2000.  

4.  Bleeding ulcer was not present in service, was not 
manifested within one year of the veteran's discharge from 
service, and is not etiologically related to service.

4.  Anemia is not proximately due to or the result of 
service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated by active 
service, and the incurrence or aggravation of hypertension 
during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1131, 1137, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).  

2.  Migraine headaches were not incurred in or aggravated by 
active service.  
38 U.S.C.A. §§ 1111, 1112, 1131, 1137, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2008).

3.  Bleeding ulcer was not incurred or aggravated by active 
service, and the incurrence or aggravation of bleeding ulcer 
during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1131, 1112, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

4.  Anemia was not incurred or aggravated by active service; 
the incurrence or aggravation of primary anemia during such 
service may not be presumed; and anemia is not caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1131, 1112, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The notice 
requirements of the VCAA require VA to notify the veteran of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, the VA will 
attempt to obtain.  The VCAA notice requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  .

In this case, in letters dated in February 2002, June 2002, 
May 2004, and June 2004, which were issued prior to the 
respective decisions on appeal, VA provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence will be obtained by VA.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the record reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service (including Reserve service) treatment 
records and examination reports, post-service private 
treatment records and examination reports, and VA treatment 
records and examination reports.  

The Board finds that the VCAA provisions have been considered 
and complied with.  There is no additional notice that should 
be provided and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, 18 Vet. 
App. 112; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the claims for service connection, 
and service connection will not be granted, any question as 
to an appropriate disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Service Connection Legal Authority

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active military, naval, 
or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as primary 
anemia, cardiovascular diseases that include hypertension, 
and peptic ulcers (gastric or duodenal) to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable 
evidence that the disability was not aggravated by active 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In this regard, service connection can be established for a 
disability which preexisted service, but was permanently 
aggravated thereby.  A pre-existing disease or injury will be 
found to have been aggravated by service only if the evidence 
shows that the underlying disability underwent an increase in 
severity; the occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence 
of the veteran being asymptomatic on entry into service, with 
an exacerbation of symptoms during service, does not 
constitute evidence of aggravation.  Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).  If the disorder becomes worse 
during service and then improves due to in-service treatment 
to the point that it was no more disabling than it was at 
entrance into service, the disorder has not been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  See also VAOPGCPREC 3-2003.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Service Connection for Hypertension

The veteran contends that he is entitled to service 
connection for hypertension because it was incurred during 
active service.  

The service treatment records reflect that hypertension was 
not noted on a December 1998 service physical examination.  
Because hypertension was not "noted" at the time of service 
entrance, the veteran is entitled to the presumption of sound 
condition.  38 U.S.C.A. § 1111.

However, the Board finds that the presumption of sound 
condition is rebutted by clear and unmistakable (obvious and 
manifest) evidence that the veteran's hypertension pre-
existed this period of active duty service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.303.  Pre-service private medical 
records clearly and unmistakably show that the veteran 
suffered from hypertension prior to his period of active 
service.  Notably, a January 1993 private medical record 
contains a diagnosis of hypertension.  It was noted that the 
veteran was prescribed Hytrin for his high blood pressure.  
Similarly, an April 1998 private medical record from W. J. 
Fett, M.D., contains a diagnosis of hypertension; it notes 
that the veteran should schedule a follow up appointment in 
six months.  Also noted was that the veteran was taking 
prescription Hytrin.  

The private medical evidence shows that in January 1993, 
prior to service entrance, the veteran was given Hytrin, 5 mg 
for his hypertension.  An August 1993 private medical record 
indicates that the veteran was still on Hytrin, 5 mg.  A June 
1997 private medical record notes that the veteran was back 
on Hytrin, 5 mg.  The April 1998 private medical record notes 
that the veteran lost his prescription and needed a refill of 
Hytrin.  The note indicates that Hytrin, 2 mg was prescribed.  
Thus, the record reflects that hypertension clearly and 
unmistakably preexisted active service that began in on July 
24, 1999. 

On the question of whether there was any increase in severity 
of preexisting hypertension during service, there is no 
competent medical evidence of worsening during service.  The 
evidence clearly and unmistakably demonstrates no permanent 
worsening of hypertension during this period of active duty 
service.  The evidence shows that, prior to the period of 
active duty service from July 1999 to March 2000, the veteran 
already had been diagnosed with hypertension that required 
treatment with prescribed medication.  

Service treatment records show continued notation that the 
veteran had hypertension, and shows continued treatment for 
hypertension, including by prescription medication.  Notably, 
just two days after service entrance on July 24, 1999, on 
July 26, 1999, the veteran was already requesting that his 
blood pressure be checked.  Service treatment records from 
August 1999 note serial blood pressure readings that were 
elevated.  A September 1999 service treatment record notes 
that the veteran was under significant stress working on a 
new small arms range job where he was 30 percent behind and 
he described his coworkers as kids that he "can't do 
anything with."  The diagnosis was hypertension.  The March 
2000 separation examination report notes a diagnosis of 
hypertension for which the veteran was taking prescription 
Hytrin.  

A September 1999 service treatment record notes that the 
veteran was on Hytrin, 
5 mg for his hypertension.  The March 2000 separation 
examination notes that the veteran was taking Hytrin, 5mg for 
his hypertension.  Thus, the medical evidence shows that the 
veteran was on the same prescription medication at the same 
strength in both 1993 and after service in March 2000.  An 
increase in the dosage of Hytrin to 10 mg was made on March 
13, 2001.  There is also no indication of a permanent 
increase in severity during service of the veteran's 
preexisting hypertension.

The Board acknowledges that, during service in August 1999, 
the veteran's hypertension apparently flared up and he was 
prescribed an additional medication, Lisinopril, to help.  
The plan, noted on an August, 20, 1999 service treatment 
record, was to add and slowly increase the ace inhibitor 
(Lisinopril), and to decrease the Hytrin, or perhaps maintain 
the Hytrin on a lower dose.  As noted above, a September 1999 
service treatment record reflects that the veteran was under 
significant stress, during which time he had elevated blood 
pressure readings; however, at the end of the veteran's 
period of active service, his hypertension was under control, 
and he was taking the same strength Hytrin he was taking in 
1993.  

Even temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  See 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The clear 
evidence demonstrates that the veteran's hypertension 
underwent no permanent increase in severity during his period 
of active service.  For these reasons, the Board further 
finds that the presumption of sound condition of hypertension 
is rebutted by clear and unmistakable (obvious and manifest) 
evidence that the veteran's hypertension was not aggravated 
by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.303.  
Therefore, service connection is not warranted for 
hypertension.  

Service Connection for Migraine Headaches

The veteran claims that he is entitled to service connection 
for migraine headaches because they were incurred during 
service.  

The service treatment records reflect that migraine headaches 
were not found on the December 1998 service physical 
examination.  The service treatment records reflect that 
migraine headaches were not noted on a December 1998 service 
physical examination.  Because hypertension was not "noted" 
at the time of service entrance, the veteran is entitled to 
the presumption of sound condition.  38 U.S.C.A. § 1111.

However, the Board finds that the presumption of sound 
condition is rebutted by clear and unmistakable (obvious and 
manifest) evidence that the veteran's migraine headaches pre-
existed this period of active duty service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.303.  Pre-service private medical 
records clearly and unmistakably show that the veteran 
suffered from migraine headaches prior to his period of 
active service.  Notably, a May 1996 pre-service private 
medical record contains a diagnosis of migraine headaches, 
and shows that Imitrex was prescribed.  Additionally, a pre-
service September 1998 private medical record notes 
complaints of headaches.  At that time prior to service, the 
veteran related a 10 year history of these headaches that 
were left sided and centered around the eye, and denied 
fever, chills, photophobia, and antecedent trauma.  The pre-
service diagnosis in 1998 was vascular headaches.  

On the question of whether there was any increase in severity 
of preexisting migraine headaches during service, there is no 
competent medical evidence of worsening during service.  The 
evidence clearly and unmistakably demonstrates no permanent 
worsening of pre-existing migraine headaches during this 
period of active duty service.  The veteran's service 
treatment records note no complaints or findings with respect 
to headaches.  The March 2000 service separation examination 
report is silent with respect to any history, complaints, or 
findings of headaches.  In the March 2000 report of medical 
history, which was partially filled out by the veteran in 
conjunction with his separation physical exam, the veteran 
marked "no" for history or current complaints of frequent 
or severe headaches.  However, the physician who filled out 
the bottom portion of the reverse side of the form 
specifically notes vascular headaches from  September 1998 (a 
period prior to service).

The post-service medical evidence notes that in January 2002 
the veteran again reported a history of infrequent migraine 
headaches, and reported a two day history of migraine 
headaches and photophobia.  He denied visual changes, 
numbness, weakness, nausea, and vomiting.  The diagnosis was 
migraine headaches, improved with Imitrex.  Imitrex was again 
prescribed.  A February 2002 post-service medical record 
notes complaints of headaches that last half an hour.  The 
headaches reportedly started at the base of the skull and 
progress to the left eye.  They were reported to cause 
constant, sharp pain.  It was noted that the veteran has a 
history of migraines.  An April 2005 private emergency room 
record notes no complaints of headaches.  An August 2005 
private medical record notes that the examining physician (N. 
Reusser, D.O.) did not think that the veteran's headaches had 
a serious underlying cause.  

After a review of the evidence, the Board concludes that the 
veteran's migraine headaches clearly and unmistakably 
preexisted service, and that the migraine headaches clearly 
and unmistakably underwent no permanent increase 
(aggravation) during active service.  In this regard, the 
Board notes that the service treatment records are completely 
silent with respect to complaints or findings of migraine 
headaches.  The only type of headaches noted during active 
service was vascular headaches, which were reported on the 
separation physical exam as having occurred in 1998 (prior to 
the veteran's period of active duty).  The March 2000 service 
separation examination report shows the veteran's own report 
of no complaints of headaches, and no clinical findings of 
headaches at the time of service separation.  For these 
reasons, the Board finds that the presumption of sound 
condition of migraine headaches is rebutted by clear and 
unmistakable (obvious and manifest) evidence that the 
veteran's headaches were not aggravated by service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.303.   Therefore, service 
connection is not warranted for migraine headaches.

Service Connection for Bleeding Ulcer

The veteran claims that he is entitled to service connection 
for a bleeding ulcer because it was incurred during service.  
Specifically, the veteran claims that he suffered from a 
bleeding ulcer after active duty service in March 2004, and, 
as a result, he had to be hospitalized.  

The service treatment records reflect that no bleeding ulcer 
was found on the December 1998 service physical examination.  
The service treatment records from the veteran's period of 
active service are negative for findings of a bleeding ulcer.  
A January 2000 service treatment record notes complaints of 
an upset stomach without diarrhea or vomiting.  Other flu 
symptoms were noted and viral syndrome was diagnosed.  
Zithromax was prescribed.  A February 2000 service treatment 
record notes complaints of abdominal pain of five to six days 
duration, bloated sensation, and loose stools.  Abdominal 
series was negative.  Fecal studies were negative for blood.  
The assessment was that abdominal pain was resolving; 
however, there was no definite diagnosis.  Another February 
2000 service treatment record notes that the veteran's 
symptoms abated while he was on the Zithromax, but the 
symptoms returned at the end of the course of Zithromax.  He 
was given a second course of Zithromax and again the symptoms 
improved, then returned upon completion of the medication.  
The differential diagnoses included diverticulitis, 
adhesions, thyroid disease, and pancreatic disease.  

The March 2000 service separation examination report notes 
abdominal pain, but no current symptoms.  There is no 
reference to any kind of ulcer.  In the March 2000 report of 
medical history, which was partially filled out by the 
veteran in conjunction with his separation physical exam, the 
veteran marked "no" for stomach, liver or intestinal 
problems.  The physician who filled out the bottom portion of 
the reverse side of the form specifically notes vascular 
hiatal hernia and abdominal pain since December 1999, 
resolving, no pain in past month.

The post-service medical evidence notes that, on March 24, 
2004, the veteran suffered from an upper gastric bleed due to 
Barrett's esophagus and esophageal ulcer.  He had to have 
blood transfusions because of the severe anemia.  In 
addition, the veteran was hospitalized.  Again after service 
in April and May 2005, the veteran suffered from 
gastrointestinal bleeding with anemia.  He was given proton 
pump inhibitors, told to avoid nonsteroidal anti-inflammatory 
agents, and instructed to take iron.  

A June 2004 letter from C. Bourne, M.D., notes an inaccurate 
history as reported by the veteran that the veteran was on 
active duty when he suffered a large esophageal ulcer that 
was actively bleeding and which resulted in significant 
anemia, hospitalization and further treatment.  It was noted 
that the veteran was currently stable.  VA treatment records 
from 2005 and 2006 note a history of peptic ulcer disease.  
Such history as reported by the veteran of ulcer in service 
does not equate to a medical nexus opinion of etiology of the 
currently diagnosed ulcer (2004) to service just because the 
history was recorded by Dr. Bourne in his June 2004 letter.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional").  

Moreover, any nexus opinion based on the inaccurate history 
as reported by the veteran of a large esophageal ulcer in 
service would be of no probative value.  While an examiner 
can render a current diagnosis based upon his examination of 
the veteran, the Court has held that without a thorough 
review of the record, an opinion regarding the etiology of 
the underlying condition can be no better than the facts 
alleged by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 
(1993).  In effect, it is mere speculation.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Moreover, an opinion 
based upon an inaccurate factual premise has no probative 
value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Although the medical evidence shows that the veteran 
experienced abdominal pain in service, he was never diagnosed 
with any chronic gastrointestinal disorder, to include any 
ulcer.  Moreover, the first post-service medical evidence of 
an ulcer is from March 2004, which is in fact when the 
veteran claims his ulcer first appeared.  This is four years 
after the veteran was discharged from active duty.  While the 
records do reflect that the veteran was serving on TEMDUINS, 
and was assigned to the Naval Construction Training Center in 
Port Hueneme, California in order to complete an eight week 
course of instruction, on March 24, 2004, the time during 
which he first experienced the bleeding ulcer and subsequent 
anemia.  Service connection cannot be granted on this basis 
because the bleeding ulcer was not incurred in the line of 
duty.  In this regard, an October 2004 determination from the 
Department of the Navy is of record.  In this memo from the 
Commander, Naval Reserve Force, it is noted that the 
veteran's request for line of duty benefits is denied because 
there is no medical documentation to indicate that the 
veteran's gastrointestinal bleeding was incurred during or 
aggravated by Naval Reserve service.  

As a final matter, the Board notes that the veteran has not 
been afforded a VA examination to determine whether his 
bleeding ulcer is related to service.  In this regard, the 
Board notes that in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court held that in service connection claims, the 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  

As noted above, the veteran's service treatment records are 
negative for bleeding ulcer, and there no competent evidence 
suggesting that his current disability may be related to his 
active military service.  Under these circumstances, there is 
no duty to provide a medical examination or obtain a medical 
opinion.  38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 
518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, because the veteran's bleeding ulcer was not 
present during active service, or within one year of 
discharge therefrom, and none of the medical evidence 
indicates that there is a nexus between the current bleeding 
ulcer that was firs diagnosed after service in 2004 and 
active military service, there is no basis on which to grant 
service connection for this disability.  For these reasons, 
the Board finds that a preponderance of the evidence is 
against the veteran's claim for service connection for 
bleeding ulcer, including as a presumptive disorder, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for Anemia

The veteran claims that he is entitled to service connection 
for anemia because it is due to his bleeding ulcer.  However, 
as service connection is denied for the veteran's bleeding 
ulcer, service connection for anemia cannot be granted on a 
secondary basis.

With regard to the claim on a direct basis, there is no 
evidence of anemia during active service, or of primary 
anemia to a compensable degree within one year of the 
veteran's discharge from service.  Moreover, there is no 
medical opinion linking any current anemia to the veteran's 
period of active service; therefore, service connection for 
anemia is not warranted on a direct basis, either.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for anemia, including on a secondary service 
connection theory, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied.

Service connection for migraine headaches is denied.

Service connection for bleeding ulcer is denied.

Service connection for anemia is denied.


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


